Citation Nr: 1043297	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  02-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the 
left knee, rated as 10 percent disabling for the period prior to 
April 3, 2002, and as 20 percent disabling thereafter, with a 
separate noncompensable rating for limitation of extension of the 
left knee for the period beginning November 21, 2006. 

3.  Entitlement to an effective date earlier than April 3, 2002 
for the assignment of a 20 percent rating for a service-connected 
chondromalacia of the left knee based on locking and effusion 
into the joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971 
and from December 1974 to September 1975.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an August 
1999 rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2006, the Board denied the Veteran's claims for an 
increased rating for chondromalacia of the left knee and an 
effective date earlier than April 3, 2002 for the assignment of a 
20 percent rating for chondromalacia of the left knee.  The 
Veteran appealed this denial to the Court of Appeals for Veterans 
Claims (Court).   In January 2007, the Court granted a Joint 
Motion for Remand filed by the parties, which requested that the 
February 2006 decision denying the claims be vacated and 
remanded.  The appeal was returned to the Board where the claims 
were again denied in an April 2005 decision.  In October 2007, 
the Court granted a second Joint Motion for Remand filed by the 
parties and again vacated and remanded the case back to the 
Board.  In May 2008 and June 2009, the Board remanded the claims 
for additional development by the originating agency.  The case 
has now returned to the Board. 

In a July 2007 rating decision, the Columbia RO continued the 
Veteran's current 20 percent rating for chondromalacia of the 
left knee based on locking and effusion and assigned a separate 
noncompensable rating for limitation of extension of the left 
knee, effective November 21, 2006.  The Veteran disagreed with 
the noncompensable rating in July 2007, and the RO treated the 
disagreement as a separate appeal, issuing a statement of the 
case (SOC) in October 2007.  The Veteran filed a timely 
substantive appeal perfecting the appeal.  However, as a claim 
for an increased evaluation for the Veteran's chondromalacia of 
the left knee was already on appeal at the time of the July 2007 
rating decision, the assignment of a separate noncompensable 
rating for limitation of extension is simply a continuation of 
the increased rating claim already before the Board.  The Board 
will therefore address all manifestations of the Veteran's left 
knee disability in this decision. 
FINDINGS OF FACT

1.  For the period prior to April 3, 2002, the Veteran's 
chondromalacia of the left knee manifested full extension, 
flexion limited to 90 degrees, and instability that most nearly 
approximated mild.  

2.  For the period beginning April 3, 2002, the Veteran's 
chondromalacia of the left knee has manifested extension limited 
to 5 degrees, flexion limited to 60 degrees, and dislocation of 
the semilunar cartilage with frequent episodes of locking.  

3.  It is factually ascertainable that the Veteran's 
chondromalacia of the left knee first manifested dislocation of 
the semilunar cartilage and frequent episodes of locking pain and 
joint effusion on April 3, 2002. 


CONCLUSIONS OF LAW

1.  For the period prior to April 3, 2002, the schedular criteria 
for a rating in excess of 10 percent for chondromalacia of the 
left knee based on noncompensable limitation of motion have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5258, 5259, 5260, 5261, 5262 (2010).

2.  For the period prior to April 3, 2002, the schedular criteria 
for a separate rating of 10 percent, but not higher, for 
chondromalacia of the left knee based on instability have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257.

3.  For the period beginning April 3, 2002, the schedular 
criteria for a rating in excess of 20 percent for chondromalacia 
of the left knee based on dislocation of semilunar cartilage have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5262 (2010).

4.  For the period beginning April 3, 2002, the schedular 
criteria for a separate rating of 10 percent, but not higher, for 
chondromalacia of the left knee based on noncompensable 
limitation of motion have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261.

5.  The criteria for an effective date prior to April 3, 2002, 
for the award of a 20 percent rating for chondromalacia of the 
left knee based on locking and effusion into the joint have not 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for left chondromalacia patella was granted in 
a September 1985 rating decision with an initial 10 percent 
evaluation assigned, effective May 10, 1983.  The August 1999 
rating decision on appeal continued the 10 percent evaluation and 
an increased 20 percent evaluation was granted in an April 2002 
rating decision, effective April 3, 2002.  The Veteran contends 
that increased ratings are warranted throughout the claims period 
as he experiences constant pain in his left knee and his 
disability has impacted his ability to work as a welder due to 
symptoms such as pain, instability, and impairment in squatting, 
and kneeling.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

For the period prior to April 3, 2002, the Veteran's 
chondromalacia of the left patella was rated by analogy to 
Diagnostic Code 5010 and traumatic arthritis.  Traumatic 
arthritis is rated as degenerative arthritis under Diagnostic 
Code 5003 which provides for a 10 percent evaluation when 
limitation of motion is noncompensable for a major joint or group 
of minor joints.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  While Diagnostic Code 5003 does provide a 
maximum 20 percent evaluation with X-ray evidence of involvement 
of 2 or more major or minor joints and occasional incapacitating 
episodes, the Veteran's service-connected disability clearly 
affects only one major joint: the left knee.  Thus, an increased 
rating is not warranted under Diagnostic Code 5003 for the period 
prior to April 3, 2002.  

The Veteran's left knee disability was also productive of 
instability during the period prior to April 3, 2002.  VA's 
General Counsel has held that a claimant who has arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 
(1997).  Although the Veteran is not service-connected for 
arthritis, his current 10 percent evaluation was assigned by 
analogy to Diagnostic Codes 5010 and 5003.  The Board therefore 
finds that separate ratings for the Veteran's instability and 
noncompensable limitation of motion are appropriate in this case.  
Diagnostic Code 5257 provides that knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Treatment records from the Columbia VA Medical Center (VAMC) 
contain several findings indicative of instability prior to April 
3, 2002.  As early as April 1997, the Veteran's left knee 
manifested mild laxity, and a mild left drawer sign and 
instability were found in September 1997.  The left knee was 
found to be stable upon VA examination in July 1999, but mild 
laxity was observed by the Veteran's VA primary care physician in 
February 2000.  Similarly, the Veteran had laxity of the left 
knee upon examination at the VAMC in September 2000.  The Board 
therefore finds that a separate 10 percent rating for mild 
instability is warranted for the period prior to April 3, 2002 
under Diagnostic Code 5257.  A rating in excess of 10 percent is 
not warranted as the Veteran's instability clearly does not more 
nearly approximate moderate during this period.  The findings of 
instability and laxity were characterized by health care 
providers as mild, and on several occasions, such as during the 
July 1999 VA examination, the knee was found to be stable.  

The Veteran's left knee chondromalacia patella has also 
demonstrated limitation of motion throughout the claims period.  
Although the Veteran's knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5003 for noncompensable 
limitation of motion, if the evidence establishes compensable 
limitation of motion during the period prior to April 3, 2002, 
increased ratings may be possible under the criteria for rating 
limitation of flexion and extension of the knee.  

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  For 
disabilities evaluated on the basis of limitation of motion, VA 
is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment.  The Court has instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves. These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

Limitation of extension of a leg is rated under Diagnostic Code 
5261 which provides for a noncompensable rating when extension is 
limited to 5 degrees.  A 10 percent evaluation is warranted for 
extension limited to 10 degrees and a 20 percent evaluation is 
assigned when extension is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Diagnostic Code 5260, pertaining to 
limitation of flexion of the leg, provides for a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 percent 
evaluation is appropriate if flexion is limited to 45 degrees and 
a 20 percent evaluation is assigned if flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  VA's General 
Counsel has held that separate ratings are available for 
limitation of flexion and limitation of extension under 
Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 
59,990 (2004).  

For the period prior to April 3, 2002, the Veteran's left knee 
manifested full extension and only slightly limited flexion.  
Range of motion of the left knee was consistently full during 
examinations at the VAMC, and the most limited motion was 
measured at the July 1999 VA examination when the Veteran 
manifested full extension and flexion limited to 130 degrees with 
pain beginning at 90 degrees.  Therefore, even with consideration 
of functional factors, the Veteran consistently manifested full 
extension of the left knee prior to April 3, 2002, and limitation 
of flexion that was only limited to 90 degrees.  Compensable 
evaluations are warranted under Diagnostic Codes 5260 and 5261 
when extension is limited to 10 degrees and flexion is limited to 
45 degrees.  Thus, the Veteran's left knee was productive of 
noncompensable limitation of motion prior to April 3, 2002, and 
ratings under the Diagnostic Codes 5260 and 5261 are not 
appropriate.  

The Board has also considered whether increased evaluations are 
warranted under the other criteria for rating the knee for the 
period prior to April 3, 2002.  A 20 percent evaluation is 
possible for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  The Veteran complained of locking during 
the July 1999 VA examination, but the record does not contain 
findings of "frequent" locking, pain, and effusion. Nor does 
the record contain findings of dislocated semilunar cartilage.  
Therefore Diagnostic Code 5258 is not for consideration.  
Similarly, Diagnostic Codes 5256, 5259, and 5262, pertaining to 
ankylosis of the knee, removal of semilunar cartilage, and 
impairment of the tibia and fibula, are also not for application 
in this case as the Veteran's left knee disability has not 
manifested the symptoms associated with these diagnostic codes.  

Thus, for the period prior to April 3, 2002, the Veteran's left 
knee chondromalacia patella manifested symptoms that most nearly 
approximated a 10 percent evaluation under Diagnostic Code 5003 
for noncompensable limitation of motion and a separate 10 percent 
evaluation under Diagnostic Code 5257 for mild instability.  

During the period beginning April 3, 2002, the Veteran's left 
knee disability is currently rated as 20 percent disabling under 
Diagnostic Code 5258.  The Veteran has consistently complained of 
giving way of the knee, and the August 2008 VA examiner concluded 
that the Veteran's positive McMurray test indicated some 
dislocation of the cartilage was present.  The currently assigned 
20 percent evaluation is the maximum possible under Diagnostic 
Code 5258.  

The Board finds that an increased evaluation of 30 percent is not 
warranted under Diagnostic Code 5257 for instability of the knee.  
The Veteran's chondromalacia of the left knee has manifested some 
giving way and signs of instability during the period beginning 
April 3, 2002, but such symptoms have not most nearly 
approximated severe.  The April 2002 VA examiner's report was 
unclear regarding the presence of instability of the Veteran's 
knee, but the Veteran only manifested "some" instability during 
a January 2003 physical therapy consultation and only mild laxity 
at a December 2003 examination at the VAMC.  Similarly, the 
Veteran's private physician identified slight varus to the knee 
in October 2006, and a slight valgus deformity was also noted by 
the January 2007 VA examiner.  During the most recent VA 
examination in August 2008, the Veteran had no instability of the 
knee, but a positive McMurray sign and pain with valgus testing 
was noted.  As discussed above, the August 2008 VA examiner found 
that these symptoms were indicative of dislocation of the 
cartilage, which is properly rated under Diagnostic Code 5258.  
The record therefore does not establish the presence of severe 
instability and rating the left knee as 30 percent disabling 
under Diagnostic Code 5257 is not appropriate.  

The Board observes that there is also no basis for a separate 
rating for instability under Diagnostic Code 5257 during this 
period.  Although the symptoms of the Veteran's left knee 
disability reflect instability, these symptoms are already 
considered under Diagnostic Code 5258.  The evaluation of the 
same disability or the same manifestations under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  Diagnostic Code 5258 
contemplates dislocation of the cartilage of the knee which, in 
this case, has resulted in giving way of the Veteran's knee 
joint.  Similarly, Diagnostic Code 5257 relates to instability 
and subluxation of the joint, i.e., incomplete or partial 
dislocation.  See Dorland's Illustrated Medical Dictionary, 31st 
Ed. (2007), p.1817.  Hence, rating the Veteran's disability under 
both diagnostic codes would violate the rule against pyramiding 
detailed in 38 C.F.R. § 4.14 as the symptomatology contemplated 
by both is not separate and distinct.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The Board has also considered whether separate ratings are 
warranted for limitation of motion of the left knee during the 
period beginning April 3, 2002.  The Board notes that Diagnostic 
Code 5258 does not on its face contemplate limitation of motion.  
In addition, while VA's General Counsel has held that Diagnostic 
Code 5259 (pertaining to removal of the semilunar cartilage) may 
contemplate limitation of motion, it has never addressed whether 
Diagnostic Code 5258 for dislocation of the cartilage similarly 
encompasses limited motion of the knee.  In any event, the Board 
finds that in this case, the Veteran's service-connected 
chondromalacia patella has been productive of limited motion of 
the knee that is not contemplated by Diagnostic Code 5258.   
Therefore the award of a separate evaluation based upon 
limitation of motion would not be deemed pyramiding.  See 
38 C.F.R. § 4.14.  
During the period beginning April 3, 2002, the Veteran's flexion 
was most limited at the April 2002 VA examination.  At that time, 
flexion was measured to 120 degrees, with pain beginning at 80 
degrees.  The April 2002 VA examiner also determined that the 
Veteran would experience an additional 10 to 20 degree loss of 
range of motion during episodes of flare-ups.  Hence, with 
consideration of all functional factors, the Veteran manifested 
limitation of the flexion to 60 degrees at the April 2002 VA 
examination.  Flexion limited to 60 degrees is contemplated by a 
noncompensable rating under Diagnostic Code 5260.  

The Veteran also manifested some limitation of extension during 
the period beginning April 3, 2002.  In fact, the RO assigned a 
noncompensable evaluation for limitation of extension in a July 
2007 rating decision, effective November 21, 2006.  Extension was 
most limited at the January 2007 and August 2008 VA examinations, 
when the Veteran lacked 5 degrees of extension.  Regarding the 
DeLuca factors, the January 2007 VA examiner found that there was 
no additional loss of motion upon repetitive testing.  The Board 
notes that the April 2002 VA examiner, who measured full 
extension of the left knee, noted that the Veteran would 
experience an additional 10 to 20 degrees loss of motion during 
flare-ups of symptoms, however, the examiner did not specify 
whether such additional loss of motion would affect extension, 
flexion, or both.  As extension was measured as full at the April 
2002 VA examination, the Board finds that the additional loss of 
motion noted by the VA examiner was in reference to the Veteran's 
limited flexion.  Thus, even with consideration of functional 
factors, the Veteran's extension was most limited to 5 degrees 
during the period beginning April 3, 2002.  Extension limited to 
5 degrees is noncompensable under Diagnostic Code 5261.

VA's General Counsel has held that separate ratings are available 
for limitation of flexion and limitation of extension under 
Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 
59,990 (2004).  However, in this case, the Veteran's limitation 
of motion only meets the requirements for noncompensable ratings 
under Diagnostic Codes 5260 and 5261.   Although the Veteran is 
currently assigned a noncompensable rating for limitation of 
extension under Diagnostic Code 5261, the Board finds that his 
disability is more properly assigned a separate 10 percent rating 
under Diagnostic Code 5003 since he has manifested noncompensable 
limitation of motion of the left knee during the period beginning 
April 3, 2002.  As noted above, the Veteran's chondromalacia 
patella was initially rated by analogy to arthritis and a 10 
percent rating was assigned for noncompensable limitation of 
motion.  In addition, VA's General Counsel has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  While the 
Veteran's knee is currently rated under Diagnostic Code 5258 for 
dislocation of the semilunar cartilage, as discussed above, 
Diagnostic Code 5258 contemplates that Veteran's complaints of 
instability and giving way and does not include compensation for 
limitation of motion.  Hence, assigning a separate rating for 
noncompensable limitation of motion under Diagnostic Code 5003 in 
this case would not violate the rule against pyramiding.  See id.  

For the period beginning April 3, 2002, the Veteran's left knee 
chondromalacia is therefore properly assigned a 20 percent 
evaluation under Diagnostic Code 5258 for dislocation of the 
semilunar cartilage and a separate 10 percent evaluation for 
noncompensable limitation of motion under Diagnostic Code 5003.  
The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In this 
regard, the Board notes that there is no evidence of ankylosis of 
the knee, removal of semilunar cartilage, or impairment of the 
tibia or fibula during this period.  In addition, the Board has 
considered the doctrine of reasonable doubt but has determined 
that it is not applicable to this period because the 
preponderance of the evidence is against the grant of higher 
ratings under the Rating Schedule.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the 
Veteran's left knee disability.  The Veteran's left 
chondromalacia patella is manifested by symptoms such as pain, 
giving way, and limitation of motion.  These manifestations are 
specifically contemplated in the rating criteria.  The rating 
criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.

The Court has also recently held that a request for a total 
disability rating due to individual employability resulting from 
service-connected disability (TDIU), whether expressly raised by 
a veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the Veteran has argued that his left knee 
disability impacts his employment as a welder, but the record is 
negative for evidence that the Veteran is unemployable due to his 
service-connected disability.  Despite the Veteran's statements 
in October 1999 and December 2002 that he would soon be unable to 
work due to his left knee condition, the record establishes that 
the Veteran has continued to work fulltime as a welder throughout 
the claims period.  The medical evidence does establish that the 
Veteran has difficulty squatting and kneeling, but none of the VA 
examiners have made a finding of unemployability and the November 
2004 VA examiner found that the Veteran's disability did not 
result in limitations to daily functioning.  Therefore, remand or 
referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to the service-connected knee 
condition.


Earlier Effective Date Claim

The Veteran contends that an effective date earlier than April 3, 
2002, is warranted for the grant of a 20 percent evaluation under 
Diagnostic Code 5258 for his chondromalacia of the left knee.  
The Veteran specifically argues that an effective date of June 
1999, the date his claim for an increased rating was received, 
should be assigned. 

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the claim, 
or the date entitlement arose, whichever is the later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an 
award of increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date of the award 
is the later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

After careful review of the record, the Board finds that an 
effective date prior to April 3, 2002, for the grant of a 20 
percent rating for the left knee disorder is not warranted.  
Prior to April 3, 2002, the record contains isolated complaints 
of locking and findings of effusion into the joint; during the 
July 1999 VA examination, the Veteran complained of locking of 
the knee and effusion was noted during the July 1999 VA 
examination and at the VAMC in September 2000.  The July 1999 VA 
examiner found no objective evidence of locking of the knee, and 
the Veteran's single complaint of locking and isolated findings 
of effusion, separated by more than a year, do not most nearly 
approximate frequent episodes of locking or joint effusion as 
specified by Diagnostic Code 5258.  In addition, prior to April 
3, 2002, there were no findings associated with dislocation of 
the semilunar cartilage.  

In contrast, the April 2002 VA examiner determined that the 
Veteran experienced occasional locking and swelling of the left 
knee based on his level of activity.  The Veteran continued to 
complain of locking during this period, and the August 2008 VA 
examiner confirmed that the Veteran's symptoms were indicative of 
dislocation of the knee cartilage.  The Board therefore concludes 
that the earliest date on which it is factually ascertainable 
that a 20 percent rating was warranted for the left knee disorder 
was April 3, 2002, the date of the VA examination which reflected 
findings of frequent episodes of locking pain in the knee under 
Diagnostic Code 5258.

As previously noted, the effective date for an award of an 
increased evaluation will be the date of receipt of the claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o)(1).  The Veteran's claim for an increased rating was 
received in June 1999, but the date entitlement arose was April 
3, 2002.  Therefore, the proper effective date is April 3, 2002, 
the latter of the two dates.

The Board is sympathetic to the Veteran's assertions; however, 
the governing law and regulations are very specific, and the 
Board is bound by them. See 38 U.S.C.A. § 7104(c).  There simply 
is no appropriate basis for assignment of an effective date for a 
20 percent rating for chondromalacia of the left knee under 
Diagnostic Code 5258 earlier than April 3, 2002.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in April 2004, December 
2006, and May 2008 letters.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claims in the December 2006 and May 2008 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  VCAA 
notice should be given before an initial AOJ decision is issued 
on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The current 
appeal for service connection originates from a rating decision 
that was decided and appealed prior to the enactment of the 
current § 5103(a) requirements in 2000.  In Pelegrini, the Court 
acknowledged that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial decision; the RO did not err 
in not providing such notice.  Rather, the Veteran has the right 
to a content complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran 
was provided with notice letters in April 2004, December 2006, 
and May 2008 that met the requirements of the VCAA.  Therefore, 
he was "provided the content-complying notice to which he [was] 
entitled." Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations, most recently in August 2008, in response 
to his claims.

The Board also finds that VA has complied with the May 2008 and 
June 2009 remand orders of the Board.  Only substantial, and not 
strict, compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  In response to the Board's 
remands, the Veteran was provided complete notice of the 
provisions of the VCAA, VAMC records for the period dating from 
November 2004 were associated with the claims folders, and a VA 
examination was conducted in August 2008 to determine the current 
severity of the Veteran's left knee disability.  Additionally, 
the Veteran's temporary claims folders were requested from the RO 
and added to the record.  The case was then readjudicated in 
August 2010 with consideration of all evidence of record, 
including the evidence contained in the temporary claims folders.  
Therefore, VA has complied with the May 2008 and June 2009 remand 
orders of the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

The Veteran's chondromalacia of the left knee warrants a 10 
percent evaluation for noncompensable limitation of motion and a 
separate 10 percent evaluation for mild instability for the 
period prior to April 3, 2002; thereafter, a 20 percent 
evaluation is warranted for dislocation of the semilunar 
cartilage and frequent episodes of locking with a separate 10 
percent evaluation for noncompensable limitation of motion, and 
to this extent, the claim is granted.  

Entitlement to an effective date earlier than April 3, 2002 for 
the assignment of a 20 percent rating for a service-connected 
chondromalacia of the left knee based on locking and effusion 
into the joint is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


